Name: Commission Regulation (EEC) No 1544/82 of 15 June 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 82 Official Journal of the European Communities No L 171 /23 COMMISSION REGULATION (EEC) No 1544/82 of 15 June 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12. 1981 , p . 26 . No L 171 /24 Official Journal of the European Communities 17. 6. 82 ANNEX NIMEXE Code code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-151 07.01 A II New potatoes 1 355 244-08 71-60 187-79 20-67 39 697 79-16 16-87 1.2 07.01-311 07.01-33 f 07.01 D I Cabbage lettuce 2 866 516-12 151-40 397-08 43-72 83 940 167-39 35-67 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 4 094 737-25 216-27 567-21 62-45 119 904 239-10 50-95 1 .4 ex 07.0 1 -54 ex 07.01 G II Carrots 1 120 201-68 59-16 155-16 17-08 32 800 65-41 13-94 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 021-63 300-07 782-68 86-86 166 431 332-78 71-88 1.6 07.01-63 ex 07.01 H Onions (other than sets) 790 142-37 41-76 109-53 12-06 23 155 46-17 9-84 1.7 07.01-67 ex 07.01 H Garlic 10 786 1 942-02 569-69 1 494-1 1 164-50 315 841 629-83 134-22 1.8 07.01-71 07.01 K Asparagus 8 324 1 498-75 439-65 1 153-07 126-95 243 750 486-07 103-59 1.9 07.01-73 07.01 L Artichokes 4 078 729-00 215-49 562-41 62-20 119 665 239-36 51-27 1.10 07.01-751 07.01-771 07.01 M Tomatoes 2 038 366-96 107-65 282-32 31-08 59 681 119-01 25-36 1.11 07.01-811 07.01-82 J 07.01 PI Cucumbers 1 728 308-92 91-32 238-33 26-36 50 710 101-43 21-72 1.12 07.01-93 07.01 S Sweet peppers 3 328 599-34 175-81 461-10 50-77 97 474 194-37 41-42 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 289 412-29 120-94 317-20 34-92 67 053 133-71 28-49 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 372-28 109-48 284-90 31-65 60 592 121-17 2604 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 406 253-22 74-28 194-82 21-45 41 183 82-12 17-50 2.1 08.01-31 ex 08.01 B Bananas, fresh 2 025 364-77 107-00 280-64 30-90 59 325 118-30 25-21 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 548-88 161-42 420-06 46-67 89 337 178-66 38-40 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 9 476 1 706-33 500-55 1 312-78 144-54 277 510 553-40 117-93 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 687 1 744-21 511-66 1 341-92 147-75 283 671 565-68 120-55 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 412-02 121-17 315-32 35-03 67 060 134-11 28-82 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 963 353-57 103-72 272-02 29-95 57 504 114-67 24-43 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 679 302-32 88-68 232-59 25-61 49 169 98-05 20-89 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29 -  Monreales and Satsumas 3 589 646-30 189-59 497-23 54-74 105 111 209-61 44-67 2.6.2 08.02-31  Mandarins and Wilkings 2 554 461-52 135-05 351-74 39-09 74 221 149-63 31-45 2.6.3 08.02-32  Clementines 1 085 193-98 57-34 149-65 16-55 31 842 63-69 13-64 2.6.4 08.02-34 1 08.02-37 f  Tangerines and others 3 167 570-36 167-31 438-81 48-31 92 761 184-98 39-42 17. 6 . 82 Official Journal of the European Communities No L 171 /25 Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 302 234-59 68-81 180-49 19-87 38 154 76-08 16-21 2.8 2.8.1 2.8.2 ex 08.02-70 ex 08.02-70 ex 08.02 D Grapefruit, fresh :  white  pink 1 965 3 275 353-92 589-70 103-82 172-99 272-29 453-69 29-98 49-95 57 561 95 907 114-78 191-25 24-46 40-75 2.9 08.04-1 1 08.04-19 08.04-23 08.04 A I Table grapes 7 236 1 302-95 382-22 1 002-43 110-37 21 1 906 422-57 90-05 2.10 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3 486 627-72 184-14 482-94 53-17 102 089 203-58 43-38 2.11 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 4 761 857-33 251-49 659-59 72-62 139 432 278-05 59-25 2.12 08.07-10 08.07 A Apricots 1 920 345-76 101-42 266-01 29-28 56 233 112-13 23-89 2.13 ex 08.07-32 ex 08.07 B Peaches 4 520 813-98 238-78 626-24 68-95 132 382 263-99 56-26 2.14 ex 08.07-32 ex 08.07 B Nectarines 5 861 1 055-27 309-56 811-88 89-39 171 625 342-24 72-93 2.15 08.07-51 08.07-55 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 08.07-75 08.07 D Plums 7 807 1 405-70 412-36 1 081-49 119-07 228 617 455-90 97-16 2.17 08.08-11 08.08-15 08.08 A Strawberries 5 503 990-96 290-70 762-40 83-94 161 166 321-39 68-49 2.18 08.09-11 ex 08.09 Water melons 1 528 275-13 80-70 211-67 23-30 44 746 89-23 19-01 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 890 700-47 205-48 538-91 59-33 113 922 227-17 48-41 2.20 ex 08.09-90 ex 08.09 Kiwis 16 823 3 029-00 888-55 2 330-38 256-58 492 623 982-36 209-35